In re Watson, Dolores N.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Orleans Parish Civil District Court Div. A, No. 2000-6582; to the Court of Appeal, Fourth Circuit, No. 2001-C-0853.
Granted. The letter written by plaintiff to her attorneys is subject to the attorney-client privilege as set forth in La.Code Evid. art. 506. There is no evidence this privilege has been waived. Accordingly, the judgments of the lower courts ordering production of this letter is reversed.